Citation Nr: 0401135	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-04 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.	Entitlement to service connection for prostate cancer, 
to include as secondary to Agent Orange exposure.

2.	Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Manchester, New Hampshire RO that denied service connection 
for prostate cancer and hepatitis C.  

In May 2003, a videoconference hearing was conducted by the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

In this regard, the Board notes that the VCAA requires the VA 
to make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).

In this case, the record indicates that the veteran has 
received Social Security Administration (SSA) disability 
benefits in the past, and again began receiving them in 2001.  
Although SSA records are usually relevant to increased rating 
and unemployability determinations, the Board is of the 
opinion that they should be obtained in this case because of 
the history and diagnoses that might be contained in the 
medical reports supporting the grant of benefits.  
Specifically, the Board finds that the RO should obtain and 
associate with the claims file copies of the SSA decisions 
awarding the veteran disability benefits from 1975 to 1976 
and again beginning in 2001, as well as copies of all medical 
records underlying those determinations, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The veteran has indicated that he has received treatment for 
hepatitis C and prostate cancer from the Boston, 
Massachusetts VA Medical Center (VAMC) and the Manchester, 
New Hampshire VAMC from 1985 to the present.  While some of 
these records have been associated with the veteran's claims 
file, it appears as though these records are incomplete.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding pertinent 
medical records from the Manchester and Boston VAMCs up to 
the present time, following the procedures prescribed in 
38 C.F.R. § 3.159(c)(2003).

With regard to the claim for service connection for hepatitis 
C, the veteran essentially contends that he suffers from 
hepatitis C as a result of several inoculations during his 
initial period of military training, wherein the same needle 
was re-used to inoculate multiple servicemen.  At the May 
2003 hearing on appeal, he testified that a new treating 
physician at the Manchester VAMC had related his hepatitis C 
to his military service.  However, such medical nexus opinion 
is not of record, and the Board finds that equitable 
adjudication of the claim requires that the veteran be 
contacted to identify the physician who reportedly offered 
it, and that any such opinion be documented and associated 
with the claims file.

Moreover, various clinical records, including VA 
gastroenterology clinic evaluations, a VA pain control clinic 
evaluation and a VA oncology evaluation dated in 2000, note 
the veteran's history of hepatitis C that seemed to stem from 
blood transfusions that the veteran received in 1974 after a 
severe burn.  The record indicates hospitalization of the 
veteran for treatment of second and third degree burns from 
November 7, 1974 to January 2, 1975 at Peter Bent Brigham 
Hospital, 721 Huntington Avenue, Boston, Massachusetts 02115.  
However, the complete medical records of hospitalization, 
including those relating to blood transfusions and their 
aftermath and medical consequences, are not contained in the 
claims file.  The Board finds that copies of all such records 
should be obtained and associated with the claims file.

With regard to the claim for service connection for prostate 
cancer, the veteran contends that his prostate cancer is due 
to exposure to toxic chemicals, including Agent Orange, in 
service.  He states that he was exposed to such toxic 
chemicals during the course of his military duties, which 
required him to make machine repairs and handle parts on 
naval vessels and aircraft that had returned from service in 
Vietnam.  At the hearing on appeal, the veteran testified 
that his treating VA physician had related his prostate 
cancer to such chemical exposure in service.  Appellate 
review discloses that the record contains an August 2, 2002 
statement from Gerald Gehr, M.D., Hematology Oncology 
Section, Manchester VAMC, wherein the physician related an 
increased risk of prostate cancer in the veteran to exposure 
to Agent Orange and other toxic chemicals in service.  The 
doctor stated that the medical record contained excellent 
documentation for his opinions, but the Board notes that the 
August 2002 statement does not include specific reference to 
such documentation.  The Board finds that such additional 
information from Dr. Gehr would assist in the equitable 
adjudication of this claim.

After all the above medical information and records have been 
received, the Board finds that the veteran should be afforded 
VA examinations by physicians with the appropriate expertise 
to consider and reconcile any conflicting evidence and to 
obtain definitive nexus opinions as to the relationship to 
military service, if any, of the veteran's current prostate 
cancer and hepatitis C. 

The veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for any scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him and his 
representative by the pertinent VA medical facility at which 
it was to have been conducted.

Accordingly, in view of the foregoing, the case is hereby 
REMANDED to the RO (via the Appeals Management Center in 
Washington, D.C.) for the following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment from the 
Manchester VAMC and the Boston VAMC.  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.  

2.  The RO should contact the veteran and 
his representative and request him to 
identify the treating physician at the 
Manchester VAMC who reportedly related 
the veteran's hepatitis C to his military 
service.  If the veteran responds, the RO 
should contact the Manchester VAMC and 
request the doctor to document that 
medical nexus opinion and provide the 
complete rationale for it.  All responses 
received should be associated with the 
claims file.

3.  The RO should contact Gerald Gehr, 
M.D., at the Hematology Oncology Section 
of the Manchester VAMC and request him to 
furnish a statement for the record 
supplementing his August 2, 2002 medical 
statement in the veteran's case.  Dr. 
Gehr should be requested to identify the 
specific documents in the veteran's 
medical and service records that support 
his opinion relating an increased risk of 
prostate cancer to the veteran's reported 
exposure to Agent Orange and other toxic 
chemicals during his military service.  
All responses received should be 
associated with the claims file.  

4.  After obtaining the proper forms 
signed by the veteran authorizing the 
release of medical information to the VA, 
the RO should obtain copies of the 
complete records of his hospitalization 
for burns at the Peter Bent Brigham 
Hospital, 721 Huntington Avenue, Boston, 
Massachusetts 02115 from November 7, 1974 
to January 2, 1975.  The complete 
hospital records should be requested from 
the hospital (or the current custodian of 
that hospital's records), to specifically 
include copies of all reports documenting 
blood transfusions and their aftermath 
and medical consequences.  All records 
and responses received should be 
associated with the claims file.

5.  The RO should request the SSA to 
furnish copies of the decisions awarding 
the veteran disability benefits from 1975 
to 1976 and again in 2001, as well as all 
medical records underlying those 
determinations.  All records and 
responses received should be associated 
with the claims file.  

6.  Thereafter, the RO should undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.  

7.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include scheduling the examinations 
below.

8.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature, etiology and relationship to 
military service, if any, of his current 
prostate cancer.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should render an opinion for 
the record as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any currently-
diagnosed prostate cancer is the result 
of disease or injury incurred in or 
aggravated by the veteran's military 
service, or of any other incident of 
service, to include alleged exposure to 
Agent Orange and other toxic chemicals.  
In rendering this opinion, the doctor 
should specifically consider and address 
the August 2002 and any subsequent 
medical statement of Gerald Gehr, M.D.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a typewritten 
report.

9.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature, etiology and relationship to 
military service, if any, of his current 
hepatitis C.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should render an opinion for 
the record as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any currently-
diagnosed hepatitis C is the result of 
disease or injury incurred in or 
aggravated by the veteran's military 
service, or of any other incident of 
service, to include alleged inoculation 
with the same needle used to inoculate 
multiple servicemen.  In rendering this 
opinion, the doctor should specifically 
consider and address the medical records 
from the Peter Bent Brigham Hospital from 
November 1974 to January 1975; VA 
gastroenterology clinic evaluations, a VA 
pain control clinic evaluation and a VA 
oncology evaluation dated in 2000; and 
any medical statement received pursuant 
to the Board's request in indented 
paragraph 2, above, from the veteran's 
treating physician at the Manchester VAMC 
regarding the relationship of hepatitis C 
to his military service.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a typewritten 
report.

10.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him and 
his representative by the pertinent VA 
medical facility at which it was to have 
been conducted. 

11.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

12.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for prostate cancer 
and hepatitis C on appeal in light of all 
pertinent evidence and legal authority.  

If the veteran fails to report for any 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.

13.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	K. R. Fletcher
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


